Filed 4/26/22 P. v. Guerrero CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


THE PEOPLE,                                                     B308529

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct. No.
        v.                                                      BA332015)

GABRIEL GUERRERO,

        Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Jared D. Moses, Judge. Reversed and remanded
with directions.
      William J. Capriola, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Michael R. Johnsen, Supervising
Deputy Attorney General, and David W. Williams, Deputy
Attorney General, for Plaintiff and Respondent.
        Years ago, a trial jury convicted defendant and appellant
Gabriel Guerrero (defendant) of first degree murder and
conspiracy to commit murder; the jury was instructed it could
convict defendant on the conspiracy charge if it found he
conspired to commit an assault, but a murder was a natural and
probable consequence of that planned assault. More recently, the
trial court denied defendant’s Penal Code1 section 1170.95
petition seeking to vacate his murder conviction—without first
issuing an order to show cause. The Attorney General concedes
reversal and remand is required because the record does not
show defendant is ineligible for relief as a matter of law. That
will be our disposition after a short discussion of the facts, the
pertinent procedural history, and the law.
       On April 26, 2005, six men, including murder victim Ryan
Dasalla (Dasalla), beat up one of defendant’s brothers. In
retaliation, defendant participated in the shooting of Dasalla the
following day. Defendant drove a van to pick up two other men,
one of whom was another of defendant’s brothers and was
carrying a gun. When the group saw Dasalla, defendant and his
accomplices got out of the van and a fight broke out. Defendant
wrestled with Dasalla for a time, and eventually defendant’s
brother who was armed shot and killed Dasalla.
       Defendant was charged with conspiracy, murder, and
possession of a firearm by a felon. He pled no contest to the felon
in possession of a firearm charge and, at trial in 2010, a jury
found him guilty of murder and conspiracy to commit murder.



1
     Undesignated statutory references that follow are to the
Penal Code.




                                 2
       On the conspiracy charge, defendant’s jury was instructed
on the traditional elements of a conspiracy to commit murder but
also on principles concerning a defendant’s liability for acts by a
coconspirator. The jury was specifically told that defendant could
be found guilty of conspiracy to commit murder if the following
were proven: “1. The defendant conspired to commit assault with
force likely to produce great bodily injury; [¶] 2. A member of the
conspiracy committed murder to further the conspiracy; [¶] AND
[¶] 3. Murder was a natural and probable consequence of the
common plan or design of the crime that the defendant conspired
to commit.” The jury was also instructed on the natural and
probable consequences doctrine in connection with the
substantive murder charge (again, assault with force likely to
produce great bodily injury was the target offense).
       In 2019, defendant filed a section 1170.95 petition for
resentencing. Defendant checked boxes to indicate he was
convicted of murder pursuant to the felony murder rule or the
natural and probable consequences doctrine and to assert he
could not now be convicted of murder because of amendments to
California’s murder statutes that eliminated grounds for finding
a person guilty of murder on a natural and probable
consequences theory. (See generally People v. Lewis (2021) 11
Cal.5th 952, 957 [“Senate Bill No. 1437 (Stats. 2018, ch. 1015;
Senate Bill 1437) eliminated natural and probable consequences
liability for murder as it applies to aiding and abetting, and
limited the scope of the felony murder rule”] (Lewis).)
       The trial court appointed counsel for defendant,2 received
written submissions from counsel and from the People, and

2
     In its order appointing counsel, the trial court found
defendant was not entitled to section 1170.95 relief as to the



                                 3
“summarily den[ied] the petition without the need for a hearing,”
i.e., without issuing an order to show cause. The court recognized
the jury at defendant’s trial was instructed on murder liability as
both a direct aider and abettor and as an aider and abettor
pursuant to the now-eliminated natural and probable
consequences doctrine. But the court found “the doctrine of
natural and probable consequences played no role in
[defendant’s] murder conviction” because the jury must have
determined defendant had the intent to kill, and thus necessarily
considered him a direct aider and abettor, by virtue of convicting
him of conspiracy to commit murder.
       The Attorney General correctly concedes the trial court’s
rationale is flawed. By virtue of the instruction the jury received
on a defendant’s liability for acts by a coconspirator, the jury did
not need to find defendant had the intent to kill to convict him of
conspiracy to commit murder; the jury was instead permitted to
rely on the natural and probable consequences doctrine as to the
conspiracy charge too. There is accordingly nothing in the record
that establishes defendant is ineligible for section 1170.95 relief
as a matter of law, and at the prima facie stage of section 1170.95
consideration, neither the trial court nor this court can engage in
a weighing of the evidence to determine whether the jury relied
on a legally invalid (natural and probable consequences) or valid
(direct aiding and abetting) theory of murder liability. (See, e.g.,


conspiracy to commit murder conviction. The appointment of
counsel was accordingly made only in connection with the
substantive murder charge. Defendant does not challenge that
determination in this appeal, but because we reverse and
remand, nothing in this opinion limits the arguments defendant
may make when back before the trial court.




                                 4
Lewis, supra, 11 Cal.5th at 971; People v. DeHuff (2021) 63
Cal.App.5th 428, 439-440; see also People v. Smith (2020) 49
Cal.App.5th 85, 96, review granted July 22, 2020, S262835.)
Reversal and remand is accordingly required.

                         DISPOSITION
      The order denying defendant’s section 1170.95 petition is
reversed and the cause is remanded with directions to issue an
order to show cause pursuant to section 1170.95, subdivision (c)
and to thereafter proceed, with appointed counsel for defendant,
as required by section 1170.95, subdivision (d).

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                      BAKER, Acting P. J.

We concur:



     MOOR, J.



     KIM, J.




                                5